     Case: 1:19-cv-03945 Document #: 83 Filed: 08/13/21 Page 1 of 5 PageID #:826




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 Laith Saud,

                     Plaintiff,                         No. 1:19-cv-03945

         v.                                             Judge Robert M. Dow
 DePaul University,                                     Magistrate Judge Sunil Harjani
                      Defendant.

   DEPAUL UNIVERSITY’S AND THIRD PARTIES NESRINE CHARIF, AMBAR
COLÓN, PATSY NEWITT AND DIRCE TOCA’S MOTION TO QUASH PLAINTIFF’S
  SUBPOENAS FOR DOCUMENTS AND MOTION FOR A PROTECTIVE ORDER

        Defendant DePaul University (“DePaul”) and third parties Nesrine Charif, Ambar Colón,

Patsy Newitt and Dirce Toca (“Former Students”), by and through the undersigned attorneys,

hereby move to quash Plaintiff Laith Saud (“Plaintiff”)’s subpoenas to the Former Students and

for this Court to enter a protective order. In support of their Motion, DePaul and the Former

Students submit their Memorandum of Law in Support of Their Motion to Quash Plaintiff’s

Subpoenas for Documents and Motion for a Protective Order, which is incorporated into this

Motion, and state as follows:

I.      BRIEF BACKGROUND

        1.      Plaintiff’s sole remaining claim against DePaul in federal court “asserts that he was

not offered an adjunct professor position, but a similarly situated white professor was.” (Dkt. No.

36 at 15).

        2.      This Court dismissed Plaintiff’s false light invasion of privacy claim based on an

article The DePaulia published about claims a former student filed against Plaintiff and DePaul,

in which the former student asserted Plaintiff “forcibly” pursued sex with her while she was a

student in Plaintiff’s class.
       Case: 1:19-cv-03945 Document #: 83 Filed: 08/13/21 Page 2 of 5 PageID #:827




         3.    This Court determined Plaintiff’s false light claim was “entirely unrelated to

whether DePaul declined to hire Plaintiff as an adjunct due to his race” and “none of the facts

necessary to resolution of the [false light claim are] more than tangentially related to [the] sole

remaining federal claim.” (Id. See also Dkt. No. 61 at 19).

         4.    DePaul and the Former Students request this Court bar Plaintiff from conducting

discovery regarding The DePaulia article, including quashing Plaintiff’s subpoenas to the Former

Students seeking “communications, notes, drafts of articles, emails, text messages and any other

documents pertaining to Laith Saud, compiled pursuant to work done for The DePaulia” from

2017-2020, and prohibiting Plaintiff from deposing any current or former DePaul faculty, staff or

students on matters related to The DePaulia.

II.      LEGAL STANDARDS

         5.    Federal Rule of Civil Procedure 26 (“Rule 26”) states parties may obtain discovery

regarding any nonprivileged matter relevant to any party’s claim or defense and proportional to

the needs of the case. Fed. R. Civ. P. 26(b)(1). “The relevance and proportionality limits in Rule

26 that guide the proper scope of discovery apply with equal force to nonparty discovery under

Rule 45.” Deleon-Reyes v. Guevara, 2020 WL 3050230, at *3 (N.D. Ill. June 8, 2020) (cleaned

up).

         6.    Pursuant to Rule 26(c) a court may, for good cause, issue an order to protect a party

or person from annoyance, embarrassment, oppression, or undue burden or expense. Fed. R. Civ.

P. 26(c)(1). Rule 26(c) allows courts, for example, to forbid certain disclosures or discovery or

limiting inquiry into certain matters. Id. Attorney’s fees may be granted if the motion for a

protective order is granted. Fed. R. Civ. P. 26(c)(3); Fed. R. Civ. P. 37(a)(5).




                                                -2-
       Case: 1:19-cv-03945 Document #: 83 Filed: 08/13/21 Page 3 of 5 PageID #:828




         7.      Federal Rule of Civil Procedure 45 (“Rule 45”) states an individual in receipt of a

subpoena may move to quash. Fed. R. Civ. P. 45(d)(3). Rule 45 allows for an award of attorney’s

fees where the issuing party fails in its duty to avoid undue burden and expense. Fed. R. Civ. P.

45(d).

III.     SUMMARY OF THE ARGUMENTS

         8.      This Court should quash the subpoenas mailed to the Former Students and enter a

protective order prohibiting their depositions because the subpoenas and proposed depositions seek

discovery that is neither relevant nor proportional to the limited claim at issue in this case. Rather,

Plaintiff is attempting to conduct discovery regarding the false light claim this Court dismissed

twice and is now pending in a separate state court case.

         9.      Plaintiff’s subpoenas and proposed depositions also place an undue burden on the

Former Students by forcing them to search for documents over a multi-year time period, including

engaging in ESI, and sit for depositions on topics that are not relevant to Plaintiff’s remaining

federal claim.

         10.     Plaintiff’s subpoenas and proposed depositions also impose a significant burden

because they seek interviews and notes of investigative journalists and, thus, undermine important

First Amendment interests. See Patterson v. Burge, 2005 U.S. Dist. LEXIS 1331 (N.D. Ill. Jan. 5,

2005).

         11.     If the Court grants these motions, DePaul and the Former Students are each entitled

to recover the expenses they have incurred in bringing these motions, including their attorney’s

fees. See Fed. R. Civ. P. 37(a)(5); Fed. R. Civ. P. 45(d)(1).




                                                 -3-
      Case: 1:19-cv-03945 Document #: 83 Filed: 08/13/21 Page 4 of 5 PageID #:829




IV.     CONCLUSION

        WHEREFORE, Defendant DePaul University and third parties Nesrine Charif, Ambar

Colón, Patsy Newitt, and Dirce Toca respectfully request the Court quash Plaintiff’s subpoena and

enter a protective order to preclude discovery regarding The DePaulia article, including forbidding

the depositions of any current or former DePaul faculty, staff or students on matters related to The

DePaulia.



 Dated: August 13, 2021                                    Respectfully submitted,

                                                           DePaul University, Nesrine Charif,
                                                           Ambar Colón, Patsy Newitt, and Dirce
                                                           Toca

                                                     By:   /s/ Brian P. Paul
                                                           One of Their Attorneys



 Brian P. Paul
 Kerryann M. Haase
 Michael K. Chropowicz
 Michael Best & Friedrich LLP
 444 W. Lake Street, Suite 3200
 Chicago, IL 60606
 Telephone: 312.222.0800




                                               -4-
    Case: 1:19-cv-03945 Document #: 83 Filed: 08/13/21 Page 5 of 5 PageID #:830




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2021, I electronically filed the foregoing DePaul
University’s and Third Parties Nesrine Charif, Ambar Colón, Patsy Newitt and Dirce Toca’s
Motion to Quash Plaintiff’s Subpoenas for Documents and Motion for a Protective Order, with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:

                                   Christina W. Abraham
                              Abraham Law & Consulting, LLC
                                 161 N. Clark St., Suite 4700
                                    Chicago, Illinois 60601
                            Email: christina.w.abraham@gmail.com


                                                    /s/ Brian P. Paul
                                                    Attorney for DePaul University, Nezrine
                                                    Charif, Ambar Colón, Patsy Newitt, and
                                                    Dirce Toca
                                                    Michael Best & Friedrich LLP
                                                    444 West Lake Street, Suite 3200
                                                    Chicago, Illinois 60606
                                                    E-mail: bppaul@michaelbest.com
